UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-1153



In Re:   NORRIS G. DILLAHUNT,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   February 14, 2003             Decided:   April 1, 2003


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Norris G. Dillahunt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norris G. Dillahunt petitions for a writ of mandamus.               He

seeks an order compelling the City of New Bern to comply with

federal policies. Dillahunt also seeks an injunction under Fed. R.

App. P. 8.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.        See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is a

drastic     remedy   and   should   only    be   used   in    extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).Mandamus

may not be used as a substitute for appeal.             See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     With these standards in mind, we conclude mandamus is not

appropriate for the relief Dillahunt seeks.         Accordingly, we deny

Dillahunt’s motion for an injunction and his petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             PETITION DENIED




                                     2